      Case 4:21-cv-00128 Document 39 Filed on 05/06/21 in TXSD Page 1 of 2




                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION


Paul E. Nunu,                                 §
     Plaintiff,                               §
                                              §
v.                                            §             Civil Action 4:21-CV-00128
                                              §
The State of Texas et al.,                    §
     Defendants.                              §



    Defendants Nancy Nunu Risk and Charles Nunu’s Certificate of Interested Parties
______________________________________________________________________________


To the Honorable U.S. District Judge Gray H. Miller:

       Defendants Nancy Nunu Risk and Charles L. Nunu jointly file this Certificate of Interested

Parties and identify the following persons as those having a financial interest in this lawsuit:

       1.      Paul Nunu, Plaintiff;

       2.      Nancy Nunu Risk, Defendant;

       3.      Charles Nunu, Defendant;

       4.      Judge Michael Newman, Defendant;

       5.      Judge Jason Cox, Defendant;

       6.      The State of Texas, Defendant; and

       7.      Attorney Don Cheatham, counsel for Plaintiff.




                      [The remainder of this page left blank intentionally.]
     Case 4:21-cv-00128 Document 39 Filed on 05/06/21 in TXSD Page 2 of 2




                                            Respectfully submitted,

                                            MacINTYRE, McCULLOCH & STANFIELD,
                                            LLP

                                            By:    /s/ W. Cameron McCulloch
                                                   W. CAMERON McCULLOCH
                                                   State Bar No. 00788930
                                                   Federal ID No. 308011
                                                   2900 Weslayan, Suite 150
                                                   Houston, Texas 77027
                                                   (713) 572-2900
                                                   (713) 572-2902 (Fax)
                                                   Cameron.McCulloch@mmlawtexas.com
                                                   E-Serve@mmlawtexas.com (E-service only)

                                            ATTORNEYS FOR NANCY NUNU RISK AND
                                            CHARLES L. NUNU



                               CERTIFICATE OF SERVICE

       I hereby certify that on May 6, 2021, a true and correct copy of the foregoing was served
pursuant to the Federal Rules of Civil Procedure via the Court’s CM/ECF system to all counsel of
record as of the date of this filing.


                                                   /s/ W. Cameron McCulloch
                                                   W. CAMERON McCULLOCH




                                               2
002551 0240594
